DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 10/12/2021 has been entered. Claims 1-2 and 6-17 have been amended. Claims 1-20 are pending in this application.

Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive.
Arguments related to 112b:
Applicant respectfully submits that the term “regression” in Applicant's as filed specification is used to indicate both a linear regression and a polynomial regression. For instance, paragraph [0019] of Applicant's as-filed specification, states, “[t]he regression can be a linear or polynomial regression over the video quality estimator of the first encoded content and the second encoded content.” Further, paragraph [0020] of Applicant’s as-filed specification, states, “the transcoded bitrate can be estimated based on a polynomial regression over the VMAF estimator ... The target VMAF (Target_VMAF) can be a function of a bitrate of an input encoded content (e.g., first encoded content) and a bitrate of an output encoded content (e.g., second encoded content) for the transcoder as expressed by Equation 5:
Target_VMAF = f(bitrate_in_video, bitrate_out_video) …
Reply
Examiner respectfully disagrees.
Applicant is advised to either to use limitation from claim 19 or to change the language of the main claim to be a “function of” and not “regression based”.

Argument related to Tan
Tan, at best, describes that the video to be transcoded (the alleged “first encoded content’ of independent Claim 1) is transcoded based on the maximum value of the QP to obtain the minimum value of bit rate. The QP is determined based on the value of the PSNR (the alleged “video quality estimator of the first encoded content’ of independent Claim 1). However, Tan does not teach or suggest that a value of bit rate is estimated based on regression over a PSNR of the video to be transcoded and a PSNR of a second encoded content.
In fact, Tan is silent regarding the second encoded content or another encoded content, which is considered along with the video to be transcoded to obtain a value of bit rate, let alone in a manner recited in amended independent Claim 1. Clearly, in Tan, the minimum value of the bit rate is obtained solely based on the video to be transcoded and parameters associated to the video to be transcoded.
Therefore, Tan fails teach or suggest, “estimating a transcoder bitrate based on regression over a video quality estimator of the first encoded content and the video quality estimator of a second encoded content, wherein the first encoded content is a first video content encoded in a first encoder format, and wherein the second encoded content is transcoding of the first video content,” as recited in amended independent Claim 1 (emphasis added)….
Reply
Examiner respectfully disagrees.
At least the applicant agrees that: Tan, describes that the video to be transcoded (the alleged “first encoded content’ of independent Claim 1) is transcoded based on the maximum value of the QP to obtain the minimum value of bit rate. The QP is determined based on the value of the PSNR (the alleged “video quality estimator of the first encoded content’ of independent Claim 1) (the PSNR “quality of the video to be transcoded” is built at this method block is to determine a corresponding value of the QP based on the value of the PSNR in subsequent method blocks and to further determine a corresponding value for the bit rate [0111], S202, Fig. 2).
Tan further teaches / suggests that a value of bit rate is estimated based on a function over a PSNR of the video to be transcoded and a PSNR of a second encoded content (S203 obtains a maximum value of the quantization parameter “QP” when the peak signal-to-noise ratio “quality of the transcoded video” is higher than or equal to 40 dB based on the linear model [0115]; given that this model was built based on the “quality of the video to be transcoded” [0111]); hence the bit rate or quantization parameter “QP of the transcoded video is based on the quality of the encoded video and the quality of the transcoded video.
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Argument related to XING
XING, at best, describes the regression curve which represents a relationship between the encoding parameters (which includes the bit rate) and video qualities. However, XING fails to describe estimating the transcoder bitrate based on regression over the video quality of the video segments and 
Further, XING nowhere describes the second encoded content, such that “the first encoded content is a first video content encoded in a first encoder format, and wherein the second encoded content is transcoding of the first video content,” as recited in amended independent Claim 1 (emphasis added).
Therefore, XING fails teach or suggest, “estimating a transcoder bitrate based on regression over a video quality estimator of the first encoded content and the video quality estimator of a second encoded content, wherein the first encoded content is a first video content encoded in a first encoder format, and wherein the second encoded content is transcoding of the first video content,” as recited in amended independent Claim 1 (emphasis added)…..
Reply
Examiner respectfully disagrees.
At least the applicant agrees that: XING, at best, describes the regression curve which represents a relationship between the encoding parameters (which includes the bit rate) and video qualities. 
The examiner explained on the reply to the argument with respect to Tan, how tan teaches the bit rate or quantization parameter “QP of the transcoded video is based on the quality of the encoded video and the quality of the transcoded video; hence TAN is only missing a regression model between video quality and bit-rate or QP.
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “estimating a transcoder bitrate based on regression over a video quality estimator of the first encoded content and the video quality estimator of a second encoded content” in claims 1-20 is used by the claim to represent equations 3 and 6, which show the transcoder bitrate as a complex function of the second encoded content quality and the bitrate of the first encoded content; while the accepted meaning is “The linear regression analysis is to determine a constant and set of variables coefficients so that for a given set of independent variables, one may calculate the dependent variable with a linear equation.  For example, assuming a set of independent variables are X1-Xn; and the dependent variable is Y.  The linear regression analysis is to determine the value of the dependent variable utilizing a linear equation with a set of variable coefficients A1-An and a constant C for the set of independent variables X1-X8, where Y=A1*X1+…+An *Xn+ C”. The term is indefinite, and applicant is advised to stick to the specification by changing the language of independent claims to be “a function” instead of “regression” or to use limitation from new claim 19 to describe regression models equations 2 and 5.
18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following is a limitation from independent claim 1: “estimating a transcoder bitrate based on regression over (a) a video quality estimator of the first encoded content and (b) a quality estimator a second encoded content”
Claims 18 repeats the limitation from independent claim 1, followed by improper limitation “comprises estimating the transcoder bitrate based on: (a) a bitrate of the first encoded content and (b) the second encoded content”. 
The last limitation is changing the scope of the main limitation, where claim 1 defines the bit rate of the transcoder to depend on (a) the quality of the first encoded content “not the bit rate of the first content” and (b) the quality of the second content and not just “the second content”
Claim 19 repeats the limitation from independent claim 1 followed by improper limitation “VMAF estimator is obtained based on a bitrate of the first encoded content and a bitrate of the second encoded bitrate”. The examiner is indefinite about this “VMAF” whether it represents the video quality of both the first encoded content and the second encoded content or even it represents the first VMAF estimator for the first video and the second VMAF estimator for the second video; in either case this yields that the transcoder bitrate will be estimated based on (a) the bitrate of the first encoded content and (b) the bitrate of the second encoded bitrate “transcoder bitrate”. 
The last limitation is changing the scope of the main limitation, where claim 1 defines the bit rate of the transcoder to depend on (a) the quality of the first encoded content “not the bit rate of the first content” and (b) the quality of the second content and not “the bitrate content”. Plus given that the bitrate of the second encoded content “transcoded content” is known, why the claim is estimating it!!!
Claim 20 repeats the limitation from independent claim 1: “ based on regression over (a) a video quality estimator of the first encoded content and (b) the video quality estimator of a second encoded content,” followed by improper limitation “estimating a minimum transcoder bitrate that provides (b) a predetermined video quality”. 
The second limitation is changing the scope of the main limitation, where claim 1 defines the bit rate of the transcoder to depend on (a) the quality of the first encoded content and (b) the quality of the second content and not just (b) “the predetermined video quality of the second content”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jianguo Tan (US 20150350726 A1) hereinafter Tan, in view of XING et al. (US 20200195934 A1) hereinafter XING.
Regarding claim 1 (as best understood by the examiner), 
Tan teaches a computing system (600, Fig. 6) comprising: one or more processors (627, Fig. 6); one or more non-transitory computing device readable storage medium storing computing executable instructions (630, Fig. 6) that when executed by the one or more processors perform a method comprising: 
(the video to be transcoded, S201 Fig. 2);
estimating a transcoder bitrate (S204, Fig. 2) based on a video quality estimator of the first encoded content (the PSNR “quality of the video to be transcoded” is built at this method 
block is to determine a corresponding value of the QP based on the value of the 
PSNR in subsequent method blocks and to further determine a corresponding value 
for the bit rate [0111], S202, Fig. 2) and the video quality estimator of a second encoded content (S203 obtains a maximum value of the quantization parameter “QP” when the peak signal-to-noise ratio “video quality” is higher than or equal to 40 dB based on the linear model [0115]); 
wherein the first encoded content is a first video content encoded in a first encoder format, and wherein the second encoded content is transcoding of the first video content (transcodes the video to be transcoded [0119]; Fig. 2); and
a transcoder configured to convert the first encoded content to the second encoded content based on one or more transcoding parameter values including the estimated transcoder bitrate (S204 transcodes the video to be transcoded based on the maximum value of the quantization parameter “QP”, and obtains a minimum value of a bit rate corresponding to the maximum value of QP, the minimum value of the bit rate being the minimum quantized value representative of the content complexity of the video to be transcoded and satisfying the preset objective quality standard, Fig. 2 [0119]).  
Tan did not explicitly teach to regression model between video quality and bit-rate.
XING teaches to regression model between video quality and bit-rate (each regression curve represents encoding parameters of a video of a complexity factor under different video qualities.  The encoding parameters may include a bit rate [0047]; Fig. 5b)
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of XING to the teachings of Tan. The motivation for such an addition would be to an efficient alternative to machine learning techniques and tables/curves representing the relation between video quality and various encoding parameters (XING [0047]).
Regarding claim 2, 
Tan and XING teaches all the features of claim 1, as outlined above.
Tan further teaches wherein the second encoded content comprises a second encoded video content (transcodes the video to be transcoded [0119]; Fig. 2).  
Regarding claim 3, 
Tan and XING teaches all the features of claim 1, as outlined above.
Tan did not explicitly teach a linear regression over video multimethod assessment fusion “VMAF”.
XING teach a linear regression over video multimethod assessment fusion “VMAF” (each regression curve represents encoding parameters of a video of a complexity factor under different video qualities.  The encoding parameters may include a bit rate [0047]; Fig. 5b shows a polynomial regression, where it is obvious to one with ordinary skills in the art to use a simplified linear model “polynomial of first degree”).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of XING to the teachings of Tan. The motivation for such an addition would be to an efficient alternative to machine learning techniques and tables/curves representing the relation between video quality and various encoding parameters (XING [0047]), where quality of the video may be represented by a PSNR “Peak Signal to Noise Ratio”, a VMAF “multi method visual multimethod assessment fusion”, etc. (XING [0048]).
Regarding claim 4, 
Tan and XING teaches all the features of claim 1, as outlined above.
Tan did not explicitly teach a polynomial regression over video multimethod assessment fusion “VMAF”.
XING teach a polynomial regression over video multimethod assessment fusion “VMAF” (each regression curve represents encoding parameters of a video of a complexity factor under different video qualities.  The encoding parameters may include a bit rate [0047]; Fig. 5b shows a polynomial regression).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of XING to the teachings of Tan. The motivation for such an addition would be to an efficient alternative to machine learning techniques and tables/curves representing the relation between video quality and various encoding parameters (XING [0047]), where quality of the video may be represented by a PSNR “Peak Signal to Noise Ratio”, a VMAF “multi method visual multimethod assessment fusion”, etc. (XING [0048]).
Regarding claim 5, 
Tan and XING teaches all the features of claim 1, as outlined above.
Tan further teaches training a plurality of video quality estimators based on a plurality of different encoding information; and selecting the video quality estimator of a corresponding one of the plurality of video quality estimators matching encoding information of the first encoded content (a model of the QP and the PSNR is built at this method block is to determine a corresponding value of the QP based on the value of the PSNR in subsequent method blocks and to further determine a corresponding value for the bit rate [0111]; Fig. 4).  
Tan did not explicitly teach video multimethod assessment fusion “VMAF” for video quality (video multimethod assessment fusion “VMAF” [0048]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of XING to the teachings of Tan. The motivation for such an addition would be to an alternative, where quality of the video may be represented by a PSNR “Peak Signal to Noise Ratio”, a VMAF “multi method visual multimethod assessment fusion”, etc. (XING [0048]).
Regarding claims 13-17 “method” are rejected under the same reasoning as claims 1-5 “system”, where Tan teach system (Figure 6) and method (Figure 4).
Regarding claim 18, 
Tan and XING teaches all the features of claim 1, as outlined above.
Tan further estimating the transcoder bitrate based on a bitrate of the first encoded content and the second encoded content (S203 obtains a maximum value of the quantization parameter “QP” when the peak signal-to-noise ratio “quality of the transcoded video” is higher than or equal to 40 dB based on the linear model [0115]; given that this model was built based on the “quality of the video to be transcoded” with respect to the bitrate of the video to be transcoded [0111]).
Regarding claim 19, 
Tan and XING teaches all the features of claim 1, as outlined above.
Tan further  the video quality estimator is obtained based on a bitrate of the first encoded content and a bitrate of the second encoded bitrate (S203 obtains a maximum value of the quantization parameter “QP” when the peak signal-to-noise ratio “quality of the transcoded video” is higher than or equal to 40 dB based on the linear model [0115]; given that this model was built based on the “quality of the video to be transcoded” with respect to the bitrate of the video to be transcoded [0111]).
Tan did not explicitly teach the visual quality estimator comprises a video multimethod assessment Fusion (VMAF) estimator.
XING teach the visual quality estimator comprises a video multimethod assessment Fusion (VMAF) estimator (each regression curve represents encoding parameters of a video of a complexity factor under different video qualities…  where quality of the video may be represented by a PSNR “Peak Signal to Noise Ratio”, a VMAF “multi method visual multimethod assessment fusion” [0047][0048]; Fig. 5b).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of XING to the teachings of Tan. The motivation for such an addition would be to an efficient alternative to machine learning techniques and tables/curves representing the relation between video quality and various encoding parameters (XING [0047]), where quality of the video may be represented by a PSNR “Peak Signal to Noise Ratio”, a VMAF “multi method visual multimethod assessment fusion”, etc. (XING [0048]).
Regarding claim 20, 
Tan and XING teaches all the features of claim 1, as outlined above.
Tan further wherein estimating the transcoder bitrate comprises estimating a minimum transcoder bitrate that provides a predetermined video quality  (S203 obtains a maximum value of the quantization parameter “corresponding to bitrate” when the peak signal-to-noise ratio “quality of the transcoded video” is higher than or equal to 40 dB based on the linear model [0115];.

s 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tan and XING, in view of Guillou et al. (US 20040223650 A1) hereinafter Guillou.
Regarding claim 6  (as best understood by the examiner), 
Tan and XING teaches all the features of claim 1, as outlined above.
Tan and XING did not explicitly teach determining if the received encoder information matches one of a plurality of existing sets of encoder information; selecting a predetermined target bitrate as a transcoder bitrate when the received encoder information does not match one of the plurality of existing sets of encoder in formation; and choosing a visual quality estimator of a corresponding one of the plurality of existing sets of encoder information matching the received encoder information.
Guillou teaches determining if the received encoder information matches one of a plurality of existing sets of encoder information (S80, Fig. 8); selecting a predetermined target bitrate as a transcoder bitrate when the received encoder information does not match one of the plurality of existing sets of encoder in formation (S81, Fig. 8, “mode 1”); and choosing a visual quality estimator of a corresponding one of the plurality of existing sets of encoder information matching the received encoder information (S83, Fig. 8, “mode 3”);.
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Guillou to the teachings of Tan and XING. The motivation for such an addition would be to achieve a good compromise between bit rate and quality of the reconstituted signal (Guillou [0008]).
Regarding claim 7 “method” is rejected under the same reasoning as claim 6 “system”, where Tan teach system (Figure 6) and method (Figure 4).
Regarding claim 8, 
Tan and XING and Guillou 
Tan further teaches wherein the second encoded content comprises video content encoded in a second encoding format (transcodes the video to be transcoded [0119]; Fig. 2).  
Regarding claim 9, 
Tan and XING and Guillou teaches all the features of claim 7, as outlined above.
Tan did not explicitly teach the visual quality estimator comprises a video multimethod assessment Fusion (VMAF) estimator.
XING teach the visual quality estimator comprises a video multimethod assessment Fusion (VMAF) estimator (each regression curve represents encoding parameters of a video of a complexity factor under different video qualities…  where quality of the video may be represented by a PSNR “Peak Signal to Noise Ratio”, a VMAF “multi method visual multimethod assessment fusion” [0047][0048]; Fig. 5b).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of XING to the teachings of Tan and Guillou. The motivation for such an addition would be to an efficient alternative to machine learning techniques and tables/curves representing the relation between video quality and various encoding parameters (XING [0047]), where quality of the video may be represented by a PSNR “Peak Signal to Noise Ratio”, a VMAF “multi method visual multimethod assessment fusion”, etc. (XING [0048]).
Regarding claim 10, 
Tan and XING and Guillou teaches all the features of claim 9, as outlined above.
Tan did not explicitly teach a linear regression over video multimethod assessment fusion “VMAF”.
XING teach a linear regression over video multimethod assessment fusion “VMAF” (each regression curve represents encoding parameters of a video of a complexity factor under different video qualities.  The encoding parameters may include a bit rate [0047]; Fig. 5b shows a polynomial regression, where it is obvious to one with ordinary skills in the art to use a simplified linear model “polynomial of first degree”).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of XING to the teachings of Tan and Guillou. The motivation for such an addition would be to an efficient alternative to machine learning techniques and tables/curves representing the relation between video quality and various encoding parameters (XING [0047]), where quality of the video may be represented by a PSNR “Peak Signal to Noise Ratio”, a VMAF “multi method visual multimethod assessment fusion”, etc. (XING [0048]).
Regarding claim 11, 
Tan and XING and Guillou teaches all the features of claim 9, as outlined above.
Tan did not explicitly teach a polynomial regression over video multimethod assessment fusion “VMAF”.
XING teach a polynomial regression over video multimethod assessment fusion “VMAF” (each regression curve represents encoding parameters of a video of a complexity factor under different video qualities.  The encoding parameters may include a bit rate [0047]; Fig. 5b shows a polynomial regression).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of XING to the teachings of Tan and Guillou. The motivation for such an addition would be to an efficient alternative to machine learning techniques and tables/curves representing the relation between video quality and various encoding parameters (XING [0047]), where quality of the video may be represented by a PSNR “Peak Signal to Noise Ratio”, a VMAF “multi method visual multimethod assessment fusion”, etc. (XING [0048]).
Regarding claim 12, 
Tan and XING and Guillou teaches all the features of claim 7, as outlined above.
Tan further teaches training a plurality of video quality estimators based on a plurality of different encoding information; and selecting the video quality estimator of a corresponding one of the plurality of video quality estimators matching encoding information of the first encoded content (a model of the QP and the PSNR is built at this method block is to determine a corresponding value of the QP based on the value of the PSNR in subsequent method blocks and to further determine a corresponding value for the bit rate [0111]; Fig. 4).  
Tan did not explicitly teach video multimethod assessment fusion “VMAF” for video quality (video multimethod assessment fusion “VMAF” [0048]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of XING to the teachings of Tan. The motivation for such an addition would be to an alternative, where quality of the video may be represented by a PSNR “Peak Signal to Noise Ratio”, a VMAF “multi method visual multimethod assessment fusion”, etc. (XING [0048]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419